Exhibit 10.28

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made, effective as of February, 19,2003 by and
between Scott Norder (“Executive”), and AMX Corporation (“Employer”).

 

WITNESSETH:

 

WHEREAS, Employer desires to employ Executive;

 

WHEREAS, Executive desires to accept such employment on the terms and conditions
herein set forth;

 

NOW, THEREFORE, in return for the mutual promises contained in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Employer and Executive hereby agree as follows.

 

ARTICLE I

AGREEMENT

 

Employment

 

1.01    Subject to the terms and conditions of this Agreement, Employer agrees
to employ Executive and Executive hereby accepts employment with Employer.

 

Term

 

1.02    The term (“Base Term”) of this Agreement shall commence on February 18,
2003, (“Effective Date”) and shall continue thereafter through 5:00 p.m.
February 18, 2006, at which time Executive’s employment will end unless earlier
terminated as provided herein or unless extended on such terms and conditions
and for such period of time as may be agreed upon in writing by Employer and
Executive (the Base Term, as so extended or earlier terminated, is referred to
herein as the “Term”).

 

ARTICLE II

TITLE AND AUTHORITY

 

General

 

Executive agrees to perform the duties of Vice President of Business
Development, or such other duties or positions which the Chief Executive Officer
(“CEO”) or Board of Directors of Employer (“Board of Directors”) shall designate
for Executive from time-to-time. In performing such duties hereunder, except as
expressly provided herein, Executive shall give Employer the benefit of his
special knowledge, skills, contacts and business experience and shall devote all
of his business time, attention, ability and energy exclusively to the business
of Employer. Employer understands and acknowledges that Executive’s base of
operations is the Chicago suburbs, currently Darien, IL.

 

Notwithstanding anything contained in this Article II to the contrary, nothing
herein shall be construed as preventing Executive from (a) investing Executive’s
personal assets in such a form

 

1



--------------------------------------------------------------------------------

or manner as will not require services on the part of Executive in the operation
or affairs of the ventures in which such investments are made and in which his
participation is solely that of an investor; (b) engaging (whether or not during
normal business hours) in any other professional, civic or philanthropic
activities provided that such engagement does not result in a violation of his
covenants under this Section or Article VII hereof; (c) accepting appointments
to the board of directors of other companies provided that the Board of
Directors of the Company reasonably approves of such appointments and
Executive’s service on such boards does not result in a violation of his
covenants under this Section or Article VII hereof and (d) assisting or family
businesses provided that such engagements do not interfere with Executive’s
responsibilities to Employer hereunder or result in a violation of his covenants
under this Section or Article VII hereof.

 

ARTICLE III

COMPENSATION

 

Base Salary

 

3.01    Employer shall pay Executive a base salary at the rate of $180,000 per
year, subject to periodic review and increase by the Compensation Committee of
the Board of Directors of Employer; provided, however, that no obligation to
conduct such a review or to grant such increase is hereby created. Employer
shall pay the base salary to Executive in equal installments in accordance with
Employer’s normal payroll practice and on the paydays normally scheduled for
similarly situated executives, less applicable withholding, FICA, Medicare, and
any other legally required withholdings.

 

Discretionary Bonus

 

3.02    Executive shall be eligible for an annual discretionary bonus, to be
determined in the sole discretion of the CEO, subject to approval by the
Compensation Committee, based upon corporate and individual performance and
other factors, objective or subjective, that the CEO may deem to be important to
the success of Employer. No obligation to pay any such bonus is hereby created.
Executive shall be entitled to participate in all bonus programs applicable to
similarly situated executives of the Employer.

 

Participation in Stock Option Program

 

3.03    Executive shall receive stock option rights to purchase a total of
60,000 shares of Employer’s stock under Employer’s 1999 Equity Incentive Plan
pursuant to a Stock Option Agreement in the form of that attached hereto as
Exhibit A

 

ARTICLE IV

BENEFITS

 

Employee Benefits

 

4.01    Executive shall be entitled to participate in such health, life, dental,
disability, retirement and other benefits that Employer may provide from
time-to-time to similarly situated executives of Employer.

 

Vacation

 

2



--------------------------------------------------------------------------------

Executive shall be entitled to paid vacation in accordance with Employer’s
written vacation policy, as in effect from time to time during the Term, and on
terms provided to similarly situated executives of Employer.

 

ARTICLE V

TERMINATION

 

General

 

5.01    Employer and Executive shall have the right to terminate the employment
of Executive as set forth in this Article V.

 

Incapacity of Executive to Perform

 

5.02    If Executive shall become ill or be injured or otherwise become
incapacitated such that, in the good faith opinion of the CEO or Board of
Directors, he cannot carry out and perform fully the essential functions of his
duties hereunder, and such incapacity shall continue for a period of ninety (90)
consecutive days, the CEO or Board of Directors may, at any time after the
ninety (90) day period has passed, by giving Executive written notice of such
termination, fully and finally terminate his employment under this Agreement.
Termination under this Section 5.02 shall be effective as of the date provided
in such notice. In the event of termination under this Section, Executive shall
be entitled to the same payments and benefits described in Section 5.05 for an
Immediate Without Cause Termination and shall be entitled to no other payments
or benefits of any sort except for any base salary earned and due to him under
this Agreement as the result of his activities during the pay period in which
the termination occurred.

 

Death of Executive

 

5.03    The employment of Executive shall automatically terminate upon the death
of Executive. Upon such termination, Executive’s estate or, if applicable, his
heirs shall receive only the base salary earned and due to Executive under this
Agreement as the result of his activities during the pay period during which the
death occurred, and thereafter no further consideration or compensation shall be
owed by Employer to Executive or to his estate. Executive shall not be eligible
for a pro rated bonus, and there shall be no acceleration of vesting of stock
option rights.

 

Termination for Cause

 

5.04    In addition to any other remedies that Employer may have at law or in
equity, the CEO or Board of Directors may immediately terminate Executive’s
employment under this Agreement by giving Executive written or oral notice of
such termination upon the occurrence of any of the following events:

 

A.    Failure of Executive to be present for work and duties as set forth herein
for three (3) or more consecutive business days (except during vacation and
periods of illness as set forth herein) without giving prior written notice to
the CEO or Board of Directors and receiving

 

3



--------------------------------------------------------------------------------

approval of the Board of Directors of such absence, which approval shall not be
unreasonably withheld;

 

B.    Executive’s conviction of a felony offense or commission by Executive of
any act abhorrent to the community which the CEO or Board of Directors in good
faith considers materially damaging to or tending to discredit the reputation of
Employer or its respective successors and assigns;

 

C.    Dishonesty, fraud, willful misconduct, unlawful discrimination or theft on
the part of Executive (whether within the workplace or elsewhere);

 

D.    Executive’s using for his own benefit or the benefit of any third party
any Confidential Information of Employer (as defined in Section 7.03 (Trade
Secrets)), or its respective successors and assigns, or willfully or negligently
divulging any such Confidential Information to third parties, without the prior
written consent of the CEO or Board of Directors, or any violation by Executive
of any of his obligations under Article VII hereof; and

 

E.    The determination by the CEO or Board of Directors that, in the good faith
opinion of the CEO or Board of Directors, Executive has breached any material
term of this Agreement or has willfully violated any of Employer’s policies or
work directives.

 

In the case of a violation of clauses (C) and (E), the Board of Directors shall
provide Executive with written notice stating with reasonable particularity the
breach and providing Executive with at least 10 days to cure said breach. Upon
termination for any of the reasons described above, Executive shall receive only
the base salary earned and due to him under this Agreement as the result of his
activities during the pay period plus expense reimbursement in which the
termination occurred, and thereafter no further consideration or compensation of
any sort shall be owed by Employer to Executive. Executive shall not be entitled
to payment of any bonus amount, pro rated or otherwise. Any unvested option
rights shall be immediately forfeited upon termination of employment under this
Section and shall be come null and void. Employer may deduct from Executive’s
paycheck any unauthorized expenses, charges or misappropriations for which
Employer may be responsible or which Employer may incur as the result of
Executive’s conduct and provide written notice detailing the reasons for such
deductions.

 

Termination without Cause

 

5.05    The CEO or Board of Directors may terminate Executive’s employment under
this Agreement without any cause whatsoever by giving Executive six (6) months’
written notice. Executive shall continue to receive the base salary earned and
due to him under this Agreement, in equal installments as set forth in Section
3.01, as the result of his activities through the last day of the six-month
period (“Without Cause Termination Date”). Upon the last day of the six-month
notice period, Executive shall be eligible to be considered for a pro-rated
discretionary bonus based on service through the Without Cause Termination Date
to be paid at the time other similar bonuses are typically paid. Alternatively,
in the discretion of the CEO or Board of Directors, the CEO or Board of
Directors may terminate Executive’s employment immediately (“Immediate Without
Cause Termination Date”) and without any cause or notice whatsoever (“Immediate
Without Cause Termination”) by paying Executive, in equal installments as set
forth in Section 3.01, severance pay of six (6) months’ base salary (“Severance
Payment Period”) in exchange for a release of claims from Executive as prepared
by Employer. In addition, if the CEO or Board of Directors elects to terminate
Executive’s employment under this Immediate Without Cause Termination provision:
(a) Employer shall pay

 

4



--------------------------------------------------------------------------------

Executive’s COBRA premiums during the Severance Payment Period; (b) Executive
shall be eligible for consideration for a pro rated discretionary bonus on the
same basis as if he had remained employed throughout the Severance Payment
Period to be paid at the time other similar bonuses are typically paid; (c) any
of Executive’s stock option rights that would have vested had Executive remained
employed during the Severance Payment Period shall accelerate and vest
immediately on the Immediate Without Cause Termination Date; and (d) Employer
shall provide Executive with outplacement services upon written request of the
Executive during the Severance Payment Period.

 

5.06    Executive Termination. Executive may terminate this Agreement (except
for the provisions of Article VII which shall survive this Agreement in
accordance with the terms thereof) at any time on three months notice.

 

ARTICLE VI

EXPENSE REIMBURSEMENT

 

Executive is authorized to incur reasonable business expenses in connection with
the business of Employer, including expenditures for entertainment and travel.
Subject to the requirements of this Article VI, Employer will reimburse
Executive from time to time for all reasonable business expenses that are
incurred and submitted for reimbursement in compliance with Employer’s policies
and procedures.

 

ARTICLE VII

COVENANT NOT TO COMPETE, TRADE SECRETS, AND ASSIGNMENTS

 

Covenant Not to Compete

 

7.01    Executive recognizes and acknowledges that Employer is placing its
confidence and trust in Executive. Executive shall have access to information,
which enables Employer to be successful in its business. Some of the information
may be confidential and constitute trade secrets; that information when combined
with all other information regarding Employer constitutes proprietary
information, the Executive’s unauthorized use of which could seriously affect
the ability of Employer to do business. Executive, therefore, covenants and
agrees that for a period beginning on the Effective Date and ending six (6)
months after his last date of employment, Executive shall not:

 

A.    Either directly or indirectly engage in, or assist any person or entity to
engage in, any business that is in direct or indirect competition with the
Business of the Employer for which Executive performed services during the term
hereof. As used in this Article VII, the term “Business of the Employer” shall
include all business activities in which the Employer is now engaged, including,
but not limited to, the design, manufacture, marketing and distribution by the
Employer of various automation control products, and shall further include any
other line of business in which the Employer is engaged on the last date of
Executive’s employment.

 

B.    Attempt in any manner to solicit, on his own behalf or on behalf of any
person or entity, Business from any Customer of Employer with whom, or with
whose account, Executive had direct contact during his employment, or of whom
Executive learned during his employment. For the purpose of this provision,
“Business” shall mean the provision of products or services of the type that
Employer has provided to such customer at any time during or after

 

5



--------------------------------------------------------------------------------

Executive’s employment with Employer. For purpose of this Agreement, “Customer”
shall mean any person or entity that, at any time during the last six (6) months
of Executive’s employment, purchased goods or services from Employer, or that
Employer actively pursued or specifically planned to pursue for the purpose of
selling goods or services.

 

C.    Either directly or indirectly be or become a shareholder, joint venturer
in or owner (in whole or in part) of or be a partner of or associated with or
have any proprietary or financial interest in any firm, corporation, joint
venture, partnership or association or other entity that is engaged in or is
carrying on any business that is in direct or indirect competition with the
Business of Employer.

 

D.    Executive hereby recognizes and acknowledges that the existing business
area of Employer extends throughout the United States and therefore agrees that
the covenants contained in this Section 7.01 shall be applicable in and
throughout such area. Executive further warrants and represents that, because of
his varied skill and abilities, he does not need to compete with the Business of
Employer in the area described above, in order to make a living. Nothing in this
Section will prevent Executive from owning less than five percent (5%) of the
stock of any publicly traded corporation during the term hereof or after the
termination of his employment as long as Executive is not a participant in the
management or affairs of the corporation in a manner that would otherwise
violate any prohibition contained in this Section.

 

Covenant Not to Solicit Employees

 

7.02    For one year following his last date of employment, Executive shall not
either directly or indirectly solicit for employment or employ, either on his
own behalf or on behalf or any other person or entity, any person who was
employed by Employer at any time during the six (6) months prior to the last
date of Executive’s employment with Employer except by general solicitation
advertising.

 

Trade Secrets

 

7.03    Employer shall provide Executive with Confidential Information regarding
Employer’s business. For the purpose of this provision, “Confidential
Information” shall mean all information, in any form, owned, possessed or used
by Employer, that is not generally available to the public (other than as the
result of a breach by any person or entity of a contractual, statutory or common
law duty of confidentiality), including but not limited to information
pertaining to the financial condition of Employer, its products, processes,
properties, assets, inventions, plans, proprietary rights, Customers, markets,
technology, know-how, trade secrets, prospects, proposals, concepts and/or other
aspects of the Business of Employer. Accordingly, Executive agrees that he will
not, during or after the Term of his employment with Employer, disclose to any
person or entity or use any such Confidential Information without the express
consent of Employer.

 

Records

 

7.04    All files of customers and of Employer and all records of the accounts
of customers, and any other records, memoranda, etc., relating in any manner
whatsoever to Employer’s customers, product, the Business of Employer, the
Confidential Information, suppliers or prospective customers or prospective
suppliers of Employer, whether prepared by Executive or otherwise coming into
his possession, shall be the exclusive property of Employer. All such files and
records, both originals and copies, shall be immediately placed in the physical

 

6



--------------------------------------------------------------------------------

possession of Employer on or before the last date of Executive’s employment with
Employer or at any other time specified by the CEO or Board of Directors.

 

Breach

 

7.05    Executive hereby recognizes and acknowledges that irreparable injury or
damage shall result to the Business of Employer in the event of a breach or
threatened breach by Executive of any of the terms or provisions of this Article
VII, and Executive therefore agrees that Employer shall be entitled to an
injunction restraining Executive from engaging in any activity constituting such
breach or threatened breach. Nothing contained herein shall be construed as
prohibiting Employer from pursuing any other remedies available to Employer at
law or in equity for such breach or threatened breach, including, but not
limited to, the recovery of damages from Executive.

 

Survival

 

7.06    Notwithstanding the termination of the employment of Executive or the
termination of this Agreement, the provisions of this Article VII shall survive
and be binding upon Executive unless a written agreement that specifically
refers to the termination of the obligations and covenants of this Article VII
is executed by Employer.

 

ARTICLE VIII

MISCELLANEOUS

 

Notices

 

8.01    Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the following addresses:

 

        If to Employer:

 AMX Corporation

 

Attn: Steve Byars

 

3000 Research Dr.

 

Richardson, TX 75082

 

        If to Executive:

 Scott Norder

 

1516 Darien Club Drive

 

Darien, IL 60561

 

Any party may change his or its address by written notice in accordance with
this Section. Notices delivered personally shall be deemed communicated as of
actual receipt, mailed notices shall be deemed communicated as of three (3) days
after proper mailing.

 

Inclusion of Entire Agreement Herein

 

8.02    This Agreement supersedes any and all other agreements, either oral or
in writing, between the parties hereto with respect to the employment of
Executive by Employer and contains all of the covenants and agreements between
the parties with respect to such

 

7



--------------------------------------------------------------------------------

employment in any manner whatsoever. Any existing employment agreement between
Executive and Employer is hereby terminated effective as of the Effective Date
and shall be of no further force or effect from and after the Effective Date.

 

Law Governing Agreement

 

8.03    This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, and all obligations shall be performable in the
State of Texas.

 

Attorney’s Fees and Costs

 

8.04    If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

Waiver

 

8.05    No term or condition of this Agreement shall be deemed to have been
waived nor shall there be any estoppel to enforce any of the terms or provisions
of this Agreement except by written instrument of the party charged with such
waiver or estoppel. Further, it is agreed that no waiver at any time of any of
the terms or provisions of this Agreement shall be construed as a waiver of any
of the other terms or provisions of this Agreement and that a waiver at any time
of any of the terms or provisions of this Agreement shall not be construed as a
waiver at any subsequent time of the same terms or provisions.

 

Amendments

 

8.06    Except as otherwise provided in Section 8.07, no amendment or
modification of this Agreement shall be deemed effective unless and until
executed in writing by all of the parties hereto.

 

Severability and Limitation

 

8.07    All agreements and covenants contained herein are severable and, in the
event any of therein shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein. Should any court or other legally constituted authority
determine that for any such agreement or covenant to be effective that it must
be modified to limit its duration or scope, the parties hereto shall consider
such agreement or covenant to be amended or modified with respect to duration
and scope so as to comply with the orders of any such court or other legally
constituted authority or to be enforceable under the laws of the State of Texas,
and as to all other portions of such agreement or covenants they shall remain in
full force and effect as originally written.

 

8



--------------------------------------------------------------------------------

Mandatory Arbitration

 

8.08    All claims, disputes, controversies, differences or misunderstandings
between the parties arising out of, or by virtue of this Agreement or the
interpretation of this Agreement which cannot be settled or resolved by the
parties hereto shall be settled or determined by binding arbitration under the
then-current rules of the American Arbitration Association. The exclusive
jurisdiction for any such arbitration shall be Dallas County, Texas, and each
party consents to personal jurisdiction in Dallas County, Texas. Employer shall
pay the arbitrator’s fees for any such arbitration unless the arbitrator
determines that any portion of any claim by Executive was frivolous or brought
in bad faith, in which case the arbitrator may order Executive to pay all or a
portion of the arbitrator’s fees. The arbitrator may award or apportion
attorneys’ fees and costs in his or her judgment. Either party may, however,
seek injunctive relief in any court of competent jurisdiction, pending
arbitration. Judgment based on the arbitrator’s award may be entered in any
court of competent jurisdiction.

 

Headings

 

8.09    All headings set forth in this Agreement are intended for convenience
only and shall not control or affect the meaning, construction or effect of this
Agreement or of any of the provisions thereof.

 

Assignment

 

8.10    Executive agrees that his representations, warranties, covenants,
promises and obligations contained herein may be assigned by Employer to any
person, partnership, firm, association, corporation or other business entity to
which Employer may transfer its business and assets or any portion thereof.

 

9



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

EMPLOYER:

 

AMX CORPORATION

Signature:

 

/s/    S. Byars

--------------------------------------------------------------------------------

Name & Title:

 

Steve Byars, VP Administration

--------------------------------------------------------------------------------

Date:

 

2/17/03

--------------------------------------------------------------------------------

 

EXECUTIVE:

 

Signature:

 

/s/    Scott D. Norder

--------------------------------------------------------------------------------

Name:

 

Scott D. Norder

--------------------------------------------------------------------------------

Date:

 

2/17/03

--------------------------------------------------------------------------------

 

10